Title: To Alexander Hamilton from Abraham Van Vechten, 16 September 1796
From: Van Vechten, Abraham
To: Hamilton, Alexander


[Albany] September 16, 1796. “In the Causes of Mr Duane agst. the Tenants of Voght two Questions are likely to arise, on which I am directed to request your opinion as early as possible. The inclosed is a Copy of the only Writing which Mr Duane has from the Patentee to vest the Title in him. Quer. Does a legal Title pass by it, so as that we can recover on Mr. Duanes sole demise? In one of the Causes the Ancestor of Defts was a Tenant for Years of Mr. Duane. He died a Year or two ago & left Defts. in his possession, who agreed to deliver it up to Mr Duane by a certain Day. On the Day appointed Mr. Duane sent a person to receive the possession, who met the Defts. at the Door on a Cart going off with their last Load of Furniture &c. The Defts. declared they delivered up the possession to the person sent by Mr Duane, and then rode away. When Mr Duane’s Agent or new Tenant came up to the Door of the House he found Voght & another person in it, by whom he was deterred from entering it. Thus situated Mr Duane’s Agent &c went off & informed his principal that he could not obtain the possession, as a few Days after Defts. reentered as Tenants under Voght. Quer. Are not Defts. Precluded by their original Tenancy from controverting our Title? Their Transactions with Voght savour strongly of Fraud & Collusion.…”
